Case 1:20-cv-23229-BB Document 1 Entered on FLSD Docket 08/04/2020 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. ____________-CIV-___________/____________


 PATRICK FAIRCLOUGH, an individual,

          Plaintiff,

 v.

 TRIANA FAMILY FENCE, INC.,
 a Florida Corporation,

       Defendant.
 _____________________________________/

                                           COMPLAINT

          1.      Plaintiff, PATRICK FAIRCLOUGH (hereinafter referred to as “Plaintiff” and

 “FAIRCLOUGH”), was an employee of Defendant, TRIANA FAMILY FENCE, INC., a Florida

 Corporation (hereinafter “Defendant” or “TRIANA FENCE”), and brings this action against

 Defendant for alleged race discrimination in violation of Title VII of the Civil Rights Act, 42

 U.S.C. §2000 et seq.

          2.      At all times material to this action, FAIRCLOUGH has been an individual whose

 race is Black and who has resided in Miami-Dade County, Florida, within the jurisdiction of this

 Court.

          3.      Defendant, TRIANA FENCE, has at all times material to this Complaint owned

 and operated a fence business in South Florida based at 395 North Flagler Avenue, Homestead,

 Florida 33030, see corporate website at trianafence.com, in Miami-Dade County, within the

 jurisdiction of this Court.

          4.      Jurisdiction is conferred on this Court by 28 U.S.C. §§1331 and 1343.




                                                  1
Case 1:20-cv-23229-BB Document 1 Entered on FLSD Docket 08/04/2020 Page 2 of 10



        5.      Venue is proper in this Court pursuant to 28 U.S.C. §1391, as a substantial part of

 the events giving rise to this action occurred in Miami-Dade County, within the jurisdiction of

 the United States District Court for the Southern District of Florida.

        6.      On or around October 5, 2015, FAIRCLOUGH applied for a General Laborer

 position with TRIANA FENCE.

        7.      However, TRIANA FENCE’s Vice-President, Richard “Ricky” Triana, advised

 FAIRCLOUGH in approximately early November 2015 that Defendant was not hiring Plaintiff

 because of conflicting reasons, including but not limited to Mr. Triana saying that

 FAIRCLOUGH’s application could not be located and TRIANA FENCE purportedly had “no

 work” at that time—despite the fact FAIRCLOUGH understood from communicating with at

 least one of Defendant’s other employees that TRIANA FENCE had several openings in

 October-November 2015 that did not require prior fence-industry specific work experience.

        8.      Based upon information and belief, TRIANA FENCE’s employees in October

 2015 were primarily comprised of Hispanic and Non-Black workers.

        9.      At all times material to this action, FAIRCLOUGH was capable of performing the

 essential job duties of a Laborer for TRIANA FENCE.

        10.     The reason(s) proffered by TRIANA FENCE in November 2015 for not hiring

 FAIRCLOUGH were discriminatory because of Plaintiff’s race, Black, and were a pretext for

 discrimination against Plaintiff because of his race, Black, in violation of Title VII.

        11.     All conditions precedent to the institution of the claims in this Complaint have

 either occurred or been waived.




                                                   2
Case 1:20-cv-23229-BB Document 1 Entered on FLSD Docket 08/04/2020 Page 3 of 10



                     EXHAUSTION OF ADMINISTRATIVE REMEDIES

        12.      On June 9, 2016, FAIRCLOUGH dual filed a Charge of Discrimination against

 TRIANA FENCE with the United States Equal Employment Opportunity Commission (EEOC)

 and the Florida Commission on Human Relations (FCHR) alleging race discrimination in

 violation of Title VII of the Civil Rights Act, 42 U.S.C. §2000 et seq.                  A copy of

 FAIRCLOUGH’s EEOC Charge, Charge No. 510-2016-01465, is attached hereto as Exhibit A.

        13.      On or around May 7, 2020, the EEOC issued a Notice of Right to Sue to

 FAIRCLOUGH on Charge No. 510-2016-01465, see Exhibit B.

        14.      This Complaint is being filed with the Court within Eighty-Nine (89) days of the

 undersigned counsel’s receipt via e-mail of the Notice of Right to Sue in connection with Charge

 No. 510-2016-01465 and FAIRCLOUGH has exhausted all administrative remedies on the Title

 VII claims pled in the Complaint.

        15.      All conditions precedent to the institution of this action have either occurred or

 been waived.

                                        COUNT I
              VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
                   42 U.S.C. §2000e ET SEQ. - RACE DISCRIMINATION

        Plaintiff, PATRICK FAIRCLOUGH, reasserts and reaffirms the allegations of

 Paragraphs 1 through 15 as if fully set forth herein and further states that this is an action against

 TRIANA FAMILY FENCE, INC., for race discrimination in violation of Title VII of the Civil

 Rights Act of 1964, as amended, 42 U.S.C. §2000e et seq.

        16.      Title VII of the Civil Rights Act of 1964, as amended, provides that it is unlawful

 for an employer to “fail or refuse to hire or to discharge any individual, or otherwise to

 discriminate against any individual with respect to his compensation, terms, conditions, or




                                                   3
Case 1:20-cv-23229-BB Document 1 Entered on FLSD Docket 08/04/2020 Page 4 of 10



 privileges of employment, because of such individual’s race, color, religion, sex, or national

 origin….” 42 U.S.C. §2000e-2(a)(1).

        17.       At all times material to this action, TRIANA FENCE had fifteen (15) or more

 employees within the meaning of 42 U.S.C. §2000e(b).

        18.       Between approximately October 2015 and November 2015, FAIRCLOUGH was

 subjected to disparate treatment by TRIANA FENCE because of Plaintiff’s race, Black, when

 TRIANA FENCE failed or refused to hire FAIRCLOUGH because of Plaintiff’s race, Black, in

 violation of 42 U.S.C. §2000e-2(a)(1).

        19.       A motivating factor behind TRIANA FENCE’s failure and/or refusal to hire

 FAIRCLOUGH between approximately October 2015 and November 2015 was Plaintiff’s race,

 Black, in violation of 42 U.S.C. §2000e-2(a)(1).

        20.       TRIANA FENCE’s violations of Title VII were intentional and were done with

 malice and reckless disregard for FAIRCLOUGH’s rights as guaranteed under the laws of the

 United States.

        21.       FAIRCLOUGH suffered lost earnings and employment benefits, emotional

 distress, loss of self-esteem, and other injuries as a direct result of TRIANA FENCE’s violation

 of 42 U.S.C. §2000e-2(a)(1).

        22.       Pursuant to 42 U.S.C. §2000e-5(k) and §1988(b), FAIRCLOUGH is entitled to

 recover from TRIANA FENCE his reasonable attorneys’ fees and costs.

        WHEREFORE, Plaintiff, PATRICK FAIRCLOUGH, demands judgment against

 Defendant, TRIANA FAMILY FENCE, INC., for back pay, employment benefits, other

 compensation including bonuses, compensatory damages, equitable relief including but not




                                                    4
Case 1:20-cv-23229-BB Document 1 Entered on FLSD Docket 08/04/2020 Page 5 of 10



 limited to front pay, punitive damages, injunctive relief, interest, attorney’s fees, costs, expert

 fees and such other and further relief as this Honorable Court deems proper.

                                    JURY TRIAL DEMAND

        PATRICK FAIRCLOUGH demands trial by jury on all issues so triable.


 Dated: August 4, 2020                        Respectfully submitted,

                                       By:    s/KEITH M. STERN
                                              Keith M. Stern, Esquire
                                              Florida Bar No. 321000
                                              E-mail: employlaw@keithstern.com
                                              LAW OFFICE OF KEITH M. STERN, P.A.
                                              80 S.W. 8th Street, Suite 2000
                                              Miami, Florida 33130
                                              Telephone: (305) 901-1379
                                              Facsimile: (561) 288-9031

                                              Hazel Solis Rojas, Esquire
                                              Florida Bar No. 91663
                                              E-mail: hazel@solisrojaslaw.com
                                              LAW OFFICE OF HAZEL SOLIS ROJAS, P.A.
                                              3105 NW 107th Avenue, Suite 400
                                              Doral, Florida 33172
                                              Telephone: (305) 558-8402
                                              Fax: (305) 504-8953

                                              Attorneys for Plaintiff




                                                 5
Case 1:20-cv-23229-BB Document 1 Entered on FLSD Docket 08/04/2020 Page 6 of 10




                   EXHIBIT A
Case 1:20-cv-23229-BB Document 1 Entered on FLSD Docket 08/04/2020 Page 7 of 10
Case 1:20-cv-23229-BB Document 1 Entered on FLSD Docket 08/04/2020 Page 8 of 10




                   EXHIBIT B
Case 1:20-cv-23229-BB Document 1 Entered on FLSD Docket 08/04/2020 Page 9 of 10
Case 1:20-cv-23229-BB Document 1 Entered on FLSD Docket 08/04/2020 Page 10 of 10
